DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
II.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
III.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter because Crowe and Ho do not teach wherein in switching the operation modes to a power saving mode lower in power consumption than a normal mode in which the information processing part performs the information processing, the control part sets, instead of the first identification name, a second identification name different from the first identification name to the wireless part; and the control part switches the operation modes from the power saving mode when the wireless part detects a search f or the second, identification name.
Claims 2-11 contain allowable subject matter based on their dependence on independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
IV.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe et al. (US 2017/0171809 A1) in view of Ho et al. (US 2016/0249267 A1).
Regarding claim 12 Crowe teaches a wireless terminal (client device 30, Fig. 2) that makes a request for processing information to an information processing device having a function of a wireless access point identified by a first identification name (see paragraphs [0015] & [0017], the client device transmitting  a probe request to the wireless access point with associated SSID (see paragraph [0031]) reads on a wireless terminal that makes a request for processing information to an information processing device having a function of a wireless access point identified by a first identification name), comprising: a communication part (24, Fig. 2) that performs wireless communication with the information processing device by using the first identification name to connect to the information processing device  (see paragraphs [0017] & [0027] and Fig. 1 & Fig. 2, the client device transmitting  a probe request to the wireless access point with associated SSID (see paragraph [0031]) and establishing a connection between the wireless client 30 and wireless access point reads on a communication part that performs wireless communication with the information processing device by using the first identification name to connect to the information processing device); and a control part (21, Fig. 2) the client device transmitting  a probe request to the wireless access point with associated SSID (see paragraph [0031]) reads on a control part that searches for an identification name).
 Crowe does not specifically teach searching for a second identification name different from the first identification name, when it becomes impossible to connect to the information processing device by using the first identification name, and thereafter searches for the first identification name again via the communication part.
Ho teaches searching for a second identification name different from the first identification name, when it becomes impossible to connect to the information processing device by using the first identification name (see paragraph [0056] and Figure 3, When AP A 312 adds the client device to blacklist and disassociates with the client device, the client device 302 searches for AP A 312 using a different SSIDs of AP A 312, the client device discovers the AP A 312 with the different SSID.  This reads on searching for a second identification name different from the first identification name, when it becomes impossible to connect to the information processing device by using the first identification name), and thereafter searches for the first identification name again via the communication part (see paragraph [0056] and Figure 3, the AP A 312 monitoring the number times the client device attempts to reassociate with the first SSID of AP A 312 and allowing the client device 302 to reassociate with the first SSID of AP A reads on and thereafter searches for the first identification name again via the communication part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the control part in Crowe adapt to include searching for a second identification name different from the first identification name, when it becomes impossible to connect to the information processing device by using the first identification name, and thereafter searches for the first identification name again via the communication part because it would allow for the 
Regarding claim 13 Crowe teaches a non-transitory a computer-readable medium storing a program that makes a computer function (see paragraphs [0039] – [0040]) as a wireless terminal (client device 30, Fig. 2) that makes a request for processing information to an information processing device having a function of a wireless access point identified by a first identification name (see paragraphs [0015] & [0017], the client device transmitting  a probe request to the wireless access point with associated SSID (see paragraph [0031]) reads on a wireless terminal that makes that makes a request for processing information to an information processing device having a function of a wireless access point identified by a first identification name), wherein: the program makes the computer function as:
a communication part (24, Fig. 2) that performs wireless communication with the information processing device by using the first identification name to connect to the information processing device  (see paragraphs [0017] & [0027] and Fig. 1 & Fig. 2, the client device transmitting  a probe request to the wireless access point with associated SSID (see paragraph [0031]) and establishing a connection between the wireless client 30 and wireless access point reads on a communication part that performs wireless communication with the information processing device by using the first identification name to connect to the information processing device); and a control part (21, Fig. 2) that searches for an identification name (see paragraphs [0015] & [0017], the client device transmitting  a probe request to the wireless access point with associated SSID (see paragraph [0031]) reads on a control part that searches for an identification name).
 Crowe does not specifically teach searching for a second identification name different from the first identification name, when it becomes impossible to connect to the information processing device 
Ho teaches searching for a second identification name different from the first identification name, when it becomes impossible to connect to the information processing device by using the first identification name (see paragraph [0056] and Figure 3, When AP A 312 adds the client device to blacklist and disassociates with the client device, the client device 302 searches for AP A 312 using a different SSIDs of AP A 312, the client device discovers the AP A 312 with the different SSID.  This reads on searching for a second identification name different from the first identification name, when it becomes impossible to connect to the information processing device by using the first identification name), and thereafter searches for the first identification name again via the communication part (see paragraph [0056] and Figure 3, the AP A 312 monitoring the number times the client device attempts to reassociate with the first SSID of AP A 312 and allowing the client device 302 to reassociate with the first SSID of AP A reads on and thereafter searches for the first identification name again via the communication part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the control part in Crowe adapt to include searching for a second identification name different from the first identification name, when it becomes impossible to connect to the information processing device by using the first identification name, and thereafter searches for the first identification name again via the communication part because it would allow for the wireless access point steering, thereby manipulating the wireless environment to cause a client device to become associated with a particular wireless access point using a particular identifier (see Ho, paragraphs [0004] & [0056]).

Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manickam et al. Pub. No.: US 2013/0148556 A1 discloses a system and method for access point power save.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
March 22, 2021